                                   UNITED STATES DISTRICT COURT

                                NORTHERN DISTRICT OF CALIFORNIA


    IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
    LIABILITY LITGATION
                                                      Case No. 16-md-02741-VC
    This document relates to:
                                                      PRETRIAL ORDER NO. 67:
    ALL ACTIONS
                                                      RULING ON INITIAL EVIDENTIARY
                                                      SUBMISSIONS

          These rulings govern the admissibility of certain evidence during the causation phase of the

trial. As with every motion in limine, rulings excluding evidence may be revisited if a party opens

the door to admission at trial.1

Hardeman’s Evidentiary Submissions

          14. Assuming Monsanto’s experts rely on the Agricultural Health Study at trial, Hardeman

may impeach those experts using Dr. Acquavella’s July 22, 1997, memo criticizing AHS. See Dkt.

No. 2494-1.

          15. Hardeman may not introduce Dr. Parry’s second evaluation of the potential genotoxicity

of glyphosate as part of his case-in-chief. See Dkt. No. 2496-8; Fed. R. Evid. 403. However, if

Monsanto presents expert testimony on the genotoxicity of glyphosate, or otherwise opens the door

through cross-examination, then the evaluation can be admitted.

          16. Hardeman is entitled to present evidence surrounding the re-review of the 1983

Knezevich & Hogan mouse study, including Monsanto’s role in pushing for a reevaluation of the

tumor slides based on its concern about the regulatory consequences of the study. It appears that

Hardeman will be able to convey this information (through evidence, stipulation, or some



1
 At trial, these items will be referred to respectively as Hardeman’s Motions in Limine 14-16 and
Monsanto’s Motions in Limine 14-16.
combination of the two) without introducing the February 22, 1985, memo from Lyle Gingerich or

other similar internal documents, which are likely to waste time and distract the jury from causation.

See Dkt. No. 2492-9; Fed. R. Evid. 403. But if Hardeman is unable to convey the relevant

information without such documents, the Court will reevaluate whether they may be introduced.

Monsanto’s Evidentiary Submissions

       14. Monsanto’s unopposed motion to exclude the November 29, 2001, email from Dr.

Farmer regarding the published abstract for the 2001 McDuffie study is granted. See Dkt. No.

2498-1; Fed. R. Evid. 403. The August 24, 2000, email from Dr. Acquavella regarding Monsanto’s

potential collaboration with Dr. McDuffie is also excluded. See Dkt. No. 2498-5.

       15. Monsanto’s unopposed motion to exclude the February 26, 2015, email from Dr.

Goldstein regarding Monsanto’s possible work with the American Council on Science and Health

is granted. See Dkt. No. 2498-2.

       16. The August 6, 2015, email from Dr. Heydens addressing whether the Intertek Expert

Panel should consider the effects of surfactants in the formulated product is excluded under Rule

403. See Dkt. No. 2498-3. Given the ambiguity in Dr. Heydens’ statement regarding the 2010

George study and the tangential relevance of his comment to causation, it would waste time and be

unfairly prejudicial to allow Hardeman to introduce this evidence.

       IT IS SO ORDERED.

Date: January 30, 2019                                       ___________________________
                                                             Honorable Vince Chhabria
                                                             United States District Court
